Citation Nr: 0911366	
Decision Date: 03/26/09    Archive Date: 04/01/09

DOCKET NO.  05-29 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from April 1964 to March 
1967.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 2005 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Paul, Minnesota.
 

FINDINGS OF FACT

1.  In April 2003, the RO issued a decision which denied 
service connection for tinnitus.  Although provided notice of 
this decision that same month, the Veteran did not perfect an 
appeal thereof.

2.  Evidence associated with the claims file since the 
unappealed April 2003 rating decision does not raise a 
reasonable possibility of substantiating the Veteran's claim 
for entitlement to service connection for tinnitus.


CONCLUSION OF LAW

Evidence submitted to reopen the claim of entitlement to 
service connection for tinnitus is not new and material, and 
therefore, the claim is not reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, VA is required to look at the 
bases for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

In this case, the notice letter provided to the Veteran in 
May 2008 included the criteria for reopening his previously 
denied claim, the criteria for establishing service 
connection, and information concerning why the claim was 
previously denied.  Moreover, the May 2008 letter to the 
Veteran notified him of the elements for setting effective 
dates and the assignment of disability evaluations.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(holding that where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (finding that the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as a statement of the case 
or supplemental statement of the case, is sufficient to cure 
a timing defect).  Further, the purpose behind the notice 
requirement has been satisfied because the Veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim, to include the opportunity to 
present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 
892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d 
881, 889 (Fed. Cir. 2007) (holding that although VCAA notice 
errors are presumed prejudicial, reversal is not required if 
VA can demonstrate that the error did not affect the 
essential fairness of the adjudication).  

As for the Veteran's claim to reopen, the VCAA explicitly 
provides that "[n]othing in [38 U.S.C.A. § 5103A] shall be 
construed to require [VA] to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in [38 U.S.C.A. § 5108]."  38 
U.S.C.A. § 5103A(f).  Nevertheless, VA has a duty, in order 
to assist claimants, to obtain evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  

The Veteran's service treatment records and identified VA and 
private medical treatment records have been obtained.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
With regard to the duty to provide a VA examination if 
necessary, such duty does not extend to claims to reopen 
until after new and material evidence has been submitted.  38 
C.F.R. § 3.159(c)(4).  Finally, there is no indication in the 
record that additional evidence relevant to the issue decided 
herein is available and not part of the claims file.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537, 542-43 (2006); see also Dingess/Hartman, 19 Vet. App. 
473.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  Service connection may also be 
granted for any disease initially diagnosed after service, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman 
v. Principi, 3 Vet. App. 503, 505 (1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108.  If the claim is so 
reopened, it will be reviewed on a de novo basis.  38 
U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 
(1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

The RO denied the Veteran's initial claim seeking service 
connection for tinnitus in an unappealed April 2003 rating 
decision as the RO found no medical evidence of a current 
diagnosis of tinnitus.  Notice of the RO's April 2003 
decision was sent to the Veteran that same month.  He did not 
file a timely notice of disagreement with this decision.  See 
38 C.F.R. § 20.201 (2008) ("Notice of Disagreement must be 
in terms which can be reasonably construed as disagreement 
with that determination and a desire for appellate 
review.").  Accordingly, the April 2003 RO decision is final 
based on the evidence then of record.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103 (2008).  
 
Because the April 2003 rating decision is the last final 
disallowance, the Board must review all of the evidence 
submitted since that action to determine whether the 
Veteran's claim for service connection should be reopened and 
re-adjudicated on a de novo basis.  Evans v. Brown, 9 Vet. 
App. 273, 282-83 (1996).  

Evidence in the claims folder at the time of the RO's April 
2003 decision includes the Veteran's service treatment 
records, statements made by the Veteran and his spouse, and a 
February 2003 VA audiological examination report.  A review 
of these records was silent as to any medical diagnosis of 
tinnitus.  Specifically, the February 2003 VA audiological 
examination noted that he denied having tinnitus.

In support of his claim to reopen, post service VA medical 
treatment records from 2000 through 2007, and a May 2005 VA 
audiological examination report, have been obtained.  While 
these medical records may be new, they are not material to 
the issue herein, and they do not raise a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for tinnitus.  38 C.F.R. § 3.156.  In 
making this determination, these records do not include a 
medical diagnosis of tinnitus.  A treatment report in May 
2000, noted that the Veteran denied any ringing in his ears.  
The report of his May 2005 VA audiological examination noted 
that the Veteran reported no tinnitus.    

To prevail on the issue of service connection, there must be 
medical evidence of a current disability.  See Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997) (a "current disability" 
means a disability shown by competent medical evidence to 
exist at the time of the award of service connection); 
Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in the absence 
of proof of a present disability, there can be no valid claim 
for service connection as Congress has specifically limited 
entitlement to service connection to cases where such 
incidents have resulted in a disability).  

None of this medical evidence includes a current diagnosis of 
tinnitus.  Moreover, despite his contentions herein, the 
newly received medical evidence, including a VA audiological 
examination, contains additional denials that he had 
tinnitus.  As such, this evidence is not material to the 
issue of service connection for tinnitus as these records do 
not raise a reasonable possibility of substantiating the 
Veteran's claim for service connection for tinnitus.  38 
C.F.R. § 3.156.

In support of his claim, the Veteran has submitted additional 
statements and testimony by him, his spouse and sister 
(statement only), alleging that he has tinnitus related to 
service.  These statements and testimony are essentially 
cumulative of his prior allegations, and thus not new 
evidence.  Vargas-Gonzales v. West, 12 Vet. App. 321 (1999).  
Moreover, where, as here, resolution of an issue under 
consideration turns on a medical matter, an unsupported lay 
statement, even if new, cannot serve as a predicate to reopen 
a previously disallowed claim.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).  Thus, the newly submitted statements 
and testimony herein are not material evidence since they do 
not raise a reasonable possibility of substantiating the 
claim.  

The Board concludes that new and material evidence has not 
been submitted to reopen the issue of entitlement to service 
connection for tinnitus since the April 2003 RO decision.  As 
new and material evidence to reopen a finally disallowed 
claim has not been submitted, the benefit of the doubt 
doctrine is not applicable.  Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).  Thus, the decision remains final, and the 
appeal is denied.


ORDER

New and material evidence not having been received, the claim 
for entitlement to service connection for tinnitus is not 
reopened, and the appeal is denied.



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


